upon rehearing.
Per Curiam.
We cannot agree with counsel for plaintiff in error in the claim that the evidence discloses fraud and deceit on the part of Hall Brothers and Barela. We do not think this charge is made out against either. Moreover, there is an express finding to this effect in the written opinion delivered by the district judge at the trial below and furnished by plaintiff in error for inspection upon this petition for a rehearing.
It is contended that the trial court based its conclusion that there was a joint agreement obligating both Howard and Warren to pay the Wilcox notes, not upon the Dodge City agreement in writing, but upon oral testimony, while this court finds the joint nature of the obligation from the writing. This claim, if true, does not militate against the conclusion reached by both courts as to the joint nature of the obligation, and we might dismiss the matter with the statement that it is not the reasoning of the trial court but the conclusion — the judgment — that is to be reviewed. If the judgment is correct it will not be overthrown because the result was reached by reasoning which we may not be able to follow.
But it is apparent that counsel have misunderstood the reasoning of the trial court. The learned judge, while re*518lying upon the written instrument, goes further and shows that the same result must be reached if the oral evidence alone be considered. In other words, he demonstrates that whether the one or the other be considered, the conclusion is the same in either instance. This is apparent from the following:
“ Whatever written agreement there was in relation to the payment of these Wilcox notes must be found in the contract itself, and all that can be gathered from this contract is that Howard and Warren, for the sum of one' dollar or more, paid to Hall Brothers, and promised to be paid by certain promissory notes and cash, must have reference not only to the amount of money which Warren and Howard paid Hall Brothers at the time this written contract was entered into, but it must refer also to the cash paid them thereafter by Warren and Howard, and the individual notes given by them, and also to the promissory notes which Hall Brothers had given to Wilcox for the balance of the purchase money upon the sale of the Wilcox herd to Hall Brothers and others. And if it be said that the written contract ■ does not relate to the payment of the Wilcox notes, but that the promissory notes referred to mean the individual promissory notes afterwards given by Warren and Howard to the Hall Brothers, then the agreement in relation to the payment of these Wilcox notes must rest entirely in parol. Now, it is true that Hall Brothers say that the entire agreement in i'elation to the Wilcox notes is found in the contract itself. I can readily understand that they may have thus concluded from the expression ‘ certain promissory notes ’ contained in the contract itself, but if the agreement in relation to the payment of the Wilcox notes does rest in parol, nevertheless the preponderance of the testimony, in my judgment, is with the defendants as to what this contract was.
“ So that, whether the agreement in relation to the payment of the Wilcox notes be expressed and embodied in the written contract, or whether it rest in parol, it seems to me *519that the preponderance of the testimony is with the defendants as to their theory of what the contract was.”
It is said that if the joint character of the purchase be conceded, the subsequent conduct of the parties released Warren from liability. In support of this contention it is claimed that Hall Brothers accepted an individual note from Howard for one half of the amount due, and that Warren paid the remaining one half. This claim for release finds no basis in the pleadings; it is not supported by any satisfactory evidence, and does not appear to have been urged at the trial and cannot prevail against the judgment. Howard has not been made a party plaintiff or defendant, and it is now suggested for the first time that there is a defect of parties. As the contract is both joint and several, Howard is not a necessary party. Aside from this, the objection comes too late.
For these reasons, in addition to those given in the original opinion, the judgment must be affirmed. •

Affirmed.